              Case 1:21-cv-00202-UNA Document 5 Filed 02/12/21 Page 1 of 5 PageID #: 15




                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF DELAWARE

         CAC Maritime, Ltd.                                      §
                                                                 §
              Plaintiff,                                         §
                                                                 §   CIVIL ACTION NO.:
         v.                                                      §
                                                                 §   IN ADMIRALTY, Rule 9(h)
         M/V OCEAN FORCE, IMO 8215613, its                       §
         equipment, appurtenances, and freights                  §
                                                                 §
              Defendant in rem.                                  §

                  MOTION FOR AN ORDER APPOINTING TIMOTHY JAY HOUSEAL
              OR HIS DESIGNATE AS REPRESENTATIVE TO SERVE THE MASTER OF THE
                      VESSEL WITH THE WRIT FOR MARITIME ATTACHMENT

                   Plaintiff moves that this Court appoint Timothy Jay Houseal or his designate as

         representative of the United States Marshal to serve as Representative to serve the warrant of

         arrest on the Vessel (“Representative”), given the un-availability of the United States Marshal for

         this District.

                   As grounds for this motion, Plaintiff states the following:

                   The United States Marshals Service has during the Covid-19 restrictions, stated that

         Deputy Marshals are not available to serve Warrants of Vessel Arrest and that instead, plaintiff

         should move the Court to appoint a Representative to serve the Warrant requested in this case.

                   A number of Courts considering this, including this Court, Gulf Oil Marine, Ltd. v. Ageles

         Ltd., et al., Civil Action No. 20-609-RGA (Order, May 5, 2020, ECF 10), in situations of

         unavailability of a Deputy Marshal to serve maritime process, have appointed Representatives to

         serve Supplemental Rule C vessel arrest warrants, when the United States Marshal has been

         unavailable. See Bouchard Transportation Co., Inc. v. Laurel Shipping LLC et al, Civil Action

         No. 1:19-cv-09559-MKV (U.S. District Court, Southern District of New York, ECF 80, April 29


27727405.1
             Case 1:21-cv-00202-UNA Document 5 Filed 02/12/21 Page 2 of 5 PageID #: 16




         2020), https://ecf.nysd.uscourts.gov/doc1/127126807222; Kaleido Logistics, S.L. v. Cargo

         Carried under Bill of Lading HOEGTT27SRBA0001, et al.. Civil Action No.: 1:20-cv-00993-

         ELH (U.S. District Court, District of Maryland, ECF No. 10, April 20, 2020),

         https://ecf.mdd.uscourts.gov/doc1/093111039713;Dry Bulk Singapore PTE. LTD. v. Amis

         Integrity S.A. et al, Civil Action No. 3:19-cv-01671-BR (U.S. District Court, D. Oregon),

         https://ecf.ord.uscourts.gov/cgi-bin/DktRpt.pl?148669, Order [ECF 13], October 13, 2019

         (Simon, J.), at https://ecf.ord.uscourts.gov/doc1/15117274740; Caddell Dry Dock and Repair

         Co., Inc. v. Bouchard Transportation Co., Inc. et al, Civil Action No. 20-cv-00685-EK-LB

         (E.D.N.Y.), https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?444756, Order, Feb. 21, 2020 [ECF

         18], at https://ecf.nyed.uscourts.gov/doc1/123116404592; Chemoil Corporation v. M/V DARYA

         VISHNU, 2014 A.M.C. 371, 2013 WL 6328829 *4 (Dec. 5, 2013, W.D. Wash.)(rejecting vessel

         owner’s argument that appointment of individual to serve warrant of arrest was wrongful);

         Trans-Tec Services, Inc. v. M/V CELESTINA, 3:13-cv-5494 (Oct. 11, 2013, D. Md.); ATS

         International Services, Inc. v. Kousa International, LLC, Civil Action No. RDB 12-2525 (Aug

         23, 2012, D. Md); Williamette Production Credit Ass’n v. Kenneth E. Staffenson, 1985 A.M.C.

         1511, 1984 WL 1793 *1 (D. Or. 1984).

                Further, the Vessel is represented at the Port of Wilmington by its local husbanding

         agent: David Chenowith/ Manager, T. Parker Host, 1 Hausel Rd # 208, Wilmington, DE 19801,

         Fax 302-654-2256, David.Chenowith@hostagency.com.

                The local husbanding agent will have direct contact with the Master of the Vessel, who

         Plaintiff has requested be appointed as Substitute Custodian.

                Plaintiff therefore, considering the current COVID restrictions, requests that service of the

         Warrant of Vessel Arrest to be issued herein, may be made directly on the Master of the Vessel by


27727405.1

                                                          2
             Case 1:21-cv-00202-UNA Document 5 Filed 02/12/21 Page 3 of 5 PageID #: 17




         email, facsimile or other electronic means, or, by email and facsimile to the Master c/o T. Parker

         Host Steigler or on such other husbanding agent which has replaced T. Parker Host, and/or the

         Master of the Vessel.

                WHEREFORE, Plaintiff respectfully requests that this Court grant this motion, and

         herewith submits a draft order.


                                                              YOUNG CONAWAY STARGATT
                                                              & TAYLOR, LLP
         OF COUNSEL
                                                              /s/ Timothy Jay Houseal
         J. Stephen Simms                                     ____________________________________
         Simms Showers LLP                                    Timothy Jay Houseal (Del. Bar ID No. 2880)
         201 International Circle, Ste. 250                   Rodney Square
         Baltimore, Maryland 21030                            1000 North King Street
         Telephone:     (410) 783-5795                        Wilmington, DE 19801
         Facsimile:     (410) 510-1789                        (302) 571-3267
         jssimms@simmsshowers.com                             thouseal@ycst.com

         Dated: February 12, 2021                             Attorneys for CAC Maritime, Ltd.




27727405.1

                                                          3
              Case 1:21-cv-00202-UNA Document 5 Filed 02/12/21 Page 4 of 5 PageID #: 18




                                   IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF DELAWARE

         CAC Maritime, Ltd.                                  §
                                                             §
              Plaintiff,                                     §
                                                             §   CIVIL ACTION NO.:
         v.                                                  §
                                                             §   IN ADMIRALTY, Rule 9(h)
         M/V OCEAN FORCE, IMO 8215613, its                   §
         equipment, appurtenances, and freights              §
                                                             §
              Defendant in rem.                              §

                                                      ORDER

                   Upon the Motion of Plaintiff for the appointment of Timothy Jay Houseal or his

         designate as Representative to serve the Warrant of Maritime Arrest issued by this Court in place

         of the United States Marshal in this case, and good cause appearing therefore, it is hereby

                   ORDERED that Plaintiff’s Motion is granted, and that Timothy Jay Houseal or his

         designate is appointed to serve as Representative to serve the Warrant of Maritime on the Master

         of the M/V OCEAN FORCE (“Vessel”) in place of the U.S. Marshal for the District of Delaware,

         and it is further

                   ORDERED that considering present COVID restrictions such service may be made

         directly by facsimile, email or other electronic means on the Master of the Vessel, or to the

         Master of the Vessel c/o, the Vessel’s local husbanding agent: David Chenowith/ Manager, T.

         Parker Host, 1 Hausel Rd # 208, Wilmington, DE 19801, Fax 302-654-2256,

         David.Chenowith@hostagency.com, or on such other husbanding agent which has replaced T.

         Parker Host.




27727405.1
             Case 1:21-cv-00202-UNA Document 5 Filed 02/12/21 Page 5 of 5 PageID #: 19




                ORDERED that Timothy Jay Houseal or his designate shall report the results of the arrest

         to the U.S. Marshal for the District of Delaware and cause to be filed a return of service with this

         Court following service of the Warrant of Arrest.

                DONE AND ORDERED this ____ day of February 2021.



                                                       _________________________________
                                                       UNITED STATES DISTRICT JUDGE




27727405.1

                                                          2
